11/19/2021


                 IN THE SUPREME COURT OF THE                   Case Number: DA 21-0207
                      STATE OF MONTANA

                        Case No. DA 21-0207

DAVID McCAULEY, an individual,
LEADERS WITHOUT LIMITS, INC., a
Wyoming Corporation, and PERKINS
FAMILY HOLDINGS, LLC, a Montana
Limited Liability Company,

          Plaintiffs/Appellants,

CROWLEY FLECK, PLLP, a Montana
Professional Limited Liability Partnership,
GRANT S. SNELL, an individual, SCOTT D.
HAGEL, an individual, CHASE D. GIACOMO,
an individual, and DOES 1-10,

          Defendants/Appellees.
__________________________________________________________________

         ORDER GRANTING APPELLANTS’ UNOPPOSED
           FIRST MOTION FOR 30-DAY EXTENSION
               OF TIME TO FILE REPLY BRIEF
__________________________________________________________________
     On Appeal from the Montana Eleventh Judicial District Court
              Flathead County, Cause No. DV-2019-918
                      Before Hon. Dan Wilson
Quentin M. Rhoades              Mikel L. Moore
RHOADES SIEFERT &               Eric Brooks
ERICKSON PLLC                   MOORE, COCKRELL,
430 Ryman Street                GOICOECHEA & JOHNSON, P.C
Missoula, Montana 59802         PO Box 7370
Telephone: 406-721-9700         Kalispell, MT 59904-0370
qmr@montanalawyer.com           Telephone: 406-751-6000
For Appellants                     For Appellees
     Upon motion of Appellants David McCauley, an individual,

Leaders Without Limits, Inc., a Wyoming Corporation, and Perkins

Family Holdings, LLC, a Montana Limited Liability Company, and for

good cause shown,

     IT IS HEREBY ORDERED that Appellants’ motion is GRANTED.

Appellants shall have up to December 29, 2021, in which to file their

Reply Brief.

     No further extensions will be granted.




                                   2                           Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  November 19 2021